Citation Nr: 0005481	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 245A	)	DATE
	)
	)


THE ISSUE

Whether a May 1997 decision of the Board of Veterans' Appeals 
(Board) denying basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected disability pension benefits 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

This matter comes before the Board based on a CUE motion as 
to a Board decision of May 5, 1997, which denied basic 
eligibility for VA nonservice-connected disability pension 
benefits.  At the time of the Board's denial of the moving 
party's motion for reconsideration in December 1998, the 
Board advised the moving party that it would also consider 
his motion as a request for revision of the Board's May 5, 
1997 decision on the grounds of CUE.

Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

In a May 1999 letter from the moving party addressed to the 
Board but received only by the RO, the moving party raises a 
claim for "back pay" referable to his alleged guerilla 
service.  While the initial paragraph of this correspondence 
appeals "to the honorable members of the Board of Appeals 
for reconsideration of my claim," the Board notes that the 
veteran immediately thereafter specifically identifies his 
claim as one for "the back pay for my guerilla service."  
Consequently, the Board finds that this correspondence was 
not relevant to the veteran's CUE claim, and did not 
constitute an new request for reconsideration of the May 1997 
Board decision as it was sent to the regional office (RO) and 
did not specifically refer to the May 1997 decision.  The 
Board also observes that the RO responded to this letter in 
August 1999, noting that the VA had no jurisdiction over 
claims for back pay benefits.

On September 27, 1999, the record reflects that the Board 
received a letter from the moving party, which specifically 
referred to the Board's March 1999 letter and apologized to 
the Board for not responding to the March 1999 letter within 
the 60 days provided by the Board.  Accordingly, while the 
veteran's letter was received by the Board beyond the 60 day 
period, and was therefore untimely for the purpose of 
permitting the Board to consider the moving party's July 1998 
letter as a CUE motion, in view of the moving party's 
specific reference to the Board's March 1999 correspondence 
which included a copy of the new rules governing CUE in prior 
Board decisions, the Board finds that this new letter was 
clearly intended as a motion for CUE.  

In his September 1999 letter, while the moving party stated 
that he agreed with the Board's "strong recommendation to 
enlist the aid of a representative to work for the 
realization of this claim," and requested the assistance of 
"any member of your staff through you to enlist an Attorney 
to undertake this job," the Board finds that further delay 
to permit the moving party to obtain an attorney is not 
warranted.  More specifically, in addition to being extremely 
untimely, the Board finds the request to be ambiguous as to 
the claim for which the moving party would be seeking legal 
assistance, i.e., is it the CUE motion or his claim for back 
pay.  This language could also conceivably refer to the 
assistance already provided by the Board in its usual process 
of appellate review.  In addition, the Board urged the moving 
party in its March 1999 letter to obtain representation as to 
the CUE motion, which was admittedly received by the moving 
party in August 1999, and there is no indication that he took 
any steps on his own to obtain any form of representation.   
Finally, the Board has no statutory or regulatory authority 
to recruit legal representatives for a party seeking to 
challenge a Board decision on the basis of CUE. 

The Board notes that a March 1999 document was attached to 
the veteran's earlier correspondence of May 1999, which was 
not of record at the time of the Board's decision in May 
1997, and that pursuant 38 C.F.R. § 20.1405(b) (1999), no new 
evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board will not consider this or any other evidence submitted 
after the subject Board decision in reaching its decision as 
to the matter currently under review.


FINDING OF FACT

The May 1997 Board decision which denied basic eligibility 
for VA nonservice-connected disability pension benefits, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.




CONCLUSION OF LAW

The May 1997 Board decision did not contain CUE.  38 U.S.C.A. 
§ 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1403 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the May 1997 decision, the Board noted that a response 
from the U.S. Army Reserve Personnel Center received in 
February 1996 concluded that the moving party had no service 
as a member of the Philippine Commonwealth Army including the 
recognized guerrillas, in the service of the United States 
Armed Forces, and further observed that the Court has held 
that findings by the United States service departments 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Noting further that even if the moving party had the service 
as alleged, the law specifically excluded service before July 
1, 1946 in the Philippine Commonwealth Army, including the 
guerrilla forces, the Board found that there was no legal 
basis on which the moving party's claim for basic eligibility 
for VA nonservice-connected disability pension benefits could 
be based.  As it was determined that the law, and not the 
evidence, was dispositive on that issue, the Board concluded 
that the moving party's claim must be denied because of the 
lack of legal entitlement.  38 U.S.C.A. § 107(a) (West 1991 & 
Supp. 1996); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
38 C.F.R. § 3.8(c)(d) (1996).



II.  Analysis

The moving party was provided with CUE regulations in a March 
1999 letter, which advised the moving party of the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  The Board finds that the moving party's 
CUE motion of September 1999 contains no more than general 
assertions of CUE with respect to the Board decision of May 
1997.

To the extent that the moving party asserts that the Board 
did not fully consider the evidence that was of record at the 
time of the May 1997 Board decision, and therefore improperly 
weighed or evaluated the evidence at that time, disagreement 
as to how the facts were weighed or evaluated has been 
specifically precluded as a basis for CUE in Rule 1403(d)(3).  

The moving party points to no specific evidence that 
undebatably demonstrated moving party's entitlement to basic 
eligibility for VA nonservice-connected disability pension 
benefits.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.





ORDER

The May 1997 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


